Name: Commission Regulation (EEC) No 2366/83 of 19 August 1983 on the supply of various consignments of cereals and rice for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228 / 16 Official Journal of the European Communities 20 . 8 . 83 COMMISSION REGULATION (EEC) No 2366/83 of 19 August 1983 on the supply of various consignments of cereals and rice for non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4), as amended by Regulation (EEC) No 3331 /82 (5), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 3 500 tonnes of cereals for non-governmental organizations (NGO) under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 281 , 1 . 11 . 1975, p. 89 . 0 OJ No L 352, 14. 12. 1982, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p. 2553/62 . n Ol No L 263, 19 . 9 . 1973 , p. 1 . (8) OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27. 20 . 8 . 83 Official Journal of the European Communities No L 228/ 17 ANNEX I 1 . Programme : 1982 2 . Recipient : NGO (Cathwel) 3 . Place or country of destination : Guatemala 4 . Products to be mobilized : common wheat flour 5 . Total quantity : 146 tonnes (200 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN GUATEMALA / CATHWEL / 80156 / STO. TOMAS DE CASTILLA' 1 1 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool, Belfast, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with shipping connections with the reci ­ pient country (2) 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 6 September 1983 16. Shipment period : 1 to 31 October 1983 17 . Security : 12 ECU per tonne 18 . Shipment to take place in containers of 20 ft (Fumigation of the containers) Conditions : fcl, shippers-count-load and stowage (cls) Supplier to furnish health certificate and certificate of analysis in Spanish language, at time of delivery of the goods Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, 3000 BK Rotterdam, Netherlands (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . No L 228/ 18 Official Journal of the European Communities 20. 8 . 83 ANNEX II 1 . Programme : 1982 2. Recipient : NGO (Caritas Germanica) 3 . Place or country of destination : Costa Rica 4. Product to be m.obili2ed : common wheat flour 5 . Total quantity : 253 tonnes (347 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 41 1 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5% minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN COSTA RICA / CARITAS GERMA ­ NICA / 80464 / PUERTO LIMON' 11 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool, Belfast, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with shipping connections with the reci ­ pient country (2) 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 6 September 1983 16 . Shipment period : 1 to 31 October 1983 17. Security : 12 ECU per tonne 18 . Shipment to take place in containers of 20 ft (Fumigation of the containers) Conditions : fcl , shippers-count-load and stowage (cls) Supplier to furnish health certificate and certificate of analysis in Spanish language, at time of delivery of the goods Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, 3000 BK Rotterdam, Netherlands (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags ^ of the same quality as those containing the goods, with the marking followed by a capital R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompaniedby a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . 20 . 8 . 83 Official Journal of the European Communities No L 228/ 19 ANNEX III 1 . Programme : 1982 2. Recipient : NGO (Caritas Germanica) 3 . Place or country of destination : Costa Rica 4. Product to be mobilized : fully milled long grain rice 5. Total quantity : 225 tonnes (653 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 , Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ARROZ / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN COSTA RICA / CARITAS GERMANICA / 80465 / PUERTO LIMON' 1 1 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool, Belfast, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 5 September 1983 16. Shipment period : 1 to 31 October 1983 1 7. Security : 1 2 ECU per tonne 18 . Shipment to take place in containers of 20 ft (Fumigation of the containers) Conditions : fcl, shippers-count-load and stowage (cls) Supplier to furnish health certificate and certificate of analysis in Spanish language, at time of delivery of the goods Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV Postbus 1438 , Blaak 16, 3000 BK Rotterdam, Netherlands (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags ^ of the same quality as those containing the goods, with the marking followed by a capital R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . No L 228/20 Official Journal of the European Communities 20 . 8 . 83 ANNEX IV 1 . Programme : 1982 2 . Recipient : NGO (Cathwel) 3 . Place or country of destination : Guatemala 4. Product to be mobilized : fully milled long grain rice 5 . Total quantity : 310 tonnes (900 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ARROZ / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN GUATEMALA / CATHWEL / 80155 / STO. TOMAS DE CASTILLA' 1 1 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with shipping connections with the reci ­ pient country (2) 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 5 September 1983 16 . Shipment period : 1 to 31 October 1983 , 17 . Security : 12 ECU per tonne 18 . Shipment to take place in containers of 20 ft (Fumigation of the containers) Conditions : fcl , shippers-count-load and stowage (cls) Supplier to furnish health certificate and certificate of analysis in Spanish language, at time of delivery of the goods Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, 3000 BK Rotterdam, Netherlands (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . 20 . 8 . 83 Official Journal of the European Communities No L 228/21 ANNEX V 1 . Programme : 1982 2. Recipient : NGO (Cathwel) 3 . Place or country of destination : Guatemala 4. Product to be mobilized : rolled oats 5 . Total quantity : 522 tonnes (900 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 5 63 96) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned . Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 12 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 12 % of dry matter 10 . Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : 'COPAS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CATHWEL / 80154 / ST. TOMAS DE CASTILLA' 11 . Port of shipment : Copenhagen , Ã rhus, Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre, Rouen , Marseille , Dunkerque, Genoa, Trieste or another Community port with shipping connections with the recipient country (2) (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . No L 228 /22 Official Journal of the European Communities 20 . 8 . 83 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 6 September 1983 16 . Shipment period : 1 to 31 October 1983 17 . Security : 12 ECU per tonne 18 . Shipment to take place in containers of 20 ft (Fumigation of the containers) Conditions : fcl , shippers-count-load and stowage (cls) Supplier to furnish health certificate and certificate of analysis in Spanish language, at time of delivery of the goods Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV Postbus 1438 . Blaak 16, 3000 BK Rotterdam, Netherlands 20 . 8 . 83 Official Journal of the European Communities No L 228/23 ANNEX VI 1 . Programme : 1982 2. Recipient : NGO (Cathwel) 3 . Place or country of destination : El Salvador 4. Product to be mobilized : rolled oats 5 . Total quantity : 290 tonnes (500 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, telex 41 1 475 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 12 % of dry matter 10 . Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  insect repellent to be applied to outside of bag  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : 'COPAS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CATHWEL / 80157 / ACAJUTLA' 11 . Port of shipment : Copenhagen, Ã rhus, Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre , Rouen, Marseille , Dunkerque, Genoa, Trieste or another Community port with shipping connections with the recipient country (2) (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has connections with the recipient country during the period of shipment provided for in point 16 . No L 228/24 Official Journal of the European Communities 20 . 8 . 83 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 6 September 1983 16 . Shipment period : 1 to 31 October 1983 17 . Security : 12 ECU per tonne 18 . Shipment to take place in containers of 20 ft (Fumigation of the containers) Conditions : fcl , shippers-count-load and stowage (cls) Supplier to furnish health certificate and certificate of analysis in Spanish language, at time of delivery of the goods Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV Postbus 1438 , Blaak 1 6, 3000 BK Rotterdam, Netherlands